Judge Owsley
delivered the opinion of the court.
This was an injunction cause, brought by the appellant in the court beiow, to lie relieved against a judgment at law, recovered against him, on an obligation which he gave to the appellee.
The court below being of opinion the appellant had failed to manifest any equity against the judgment, pronounced a decree, dissolving his injunction, and dismissing his bill with cost.
That decree, we are of opinion, is perfectly correct.* — ■ The grounds of the appellant’s equity, as set forth in his *237bill, is not only expressly denied by the appellee’s answer, but there is also a total lack of evidence, conducing to prove any fact upon which relief can, upon any principle, be extended to the appellant.
The decree must be affirmed with cost and damages upon the damages decreed in the court below.